UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22154 Grail Advisors ETF Trust (Exact name of registrant as specified in charter) One Ferry Building Suite 255 San Francisco, CA 94111 (Address of principal executive offices) (Zip code) William M. Thomas One Ferry Building Suite 255 San Francisco, CA 94111 (Name and address of agent for service) Registrant's telephone number, including area code: (415) 677-5870 Date of fiscal year end: October 31, 2009 Date of reporting period: July 31, 2009 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. GRAIL AMERICAN BEACON LARGE CAP VALUE ETF SCHEDULE OF INVESTMENTS JULY 31, 2009 (Unaudited) Investments Shares Value COMMON STOCKS97.7% Automobiles & Components0.5% Gentex Corp. 1,367 $ 20,464 Banks6.8% Comerica, Inc. 433 10,323 KeyCorp 3,013 17,415 M&T Bank Corp. 667 38,899 Mitsubishi UFJ Financial Group, Inc. (a) 5,981 37,082 PNC Financial Services Group, Inc. 1,239 45,422 SunTrust Banks, Inc. 303 5,909 Synovus Financial Corp. 4,235 14,865 U.S. Bancorp 1,212 24,737 Wells Fargo & Co. 3,286 80,375 Zions Bancorporation 1,240 16,839 Total Banks 291,866 Capital Goods11.2% 3M Co. 621 43,793 Boeing Co. 1,597 68,527 Caterpillar, Inc. 394 17,360 Cummins, Inc. 665 28,602 Deere & Co. 691 30,224 Eaton Corp. 364 18,899 Empresa Brasileira de Aeronautica SA (a) 1,008 19,646 General Electric Co. 2,213 29,654 Honeywell International, Inc. 1,388 48,164 Northrop Grumman Corp. 1,276 56,884 PACCAR, Inc. 702 24,324 Raytheon Co. 970 45,542 Textron, Inc. 849 11,411 Tyco International Ltd. 984 29,736 United Technologies Corp. 91 4,957 Total Capital Goods 477,723 Consumer Durables & Apparel1.1% Fortune Brands, Inc. 314 12,425 Polo Ralph Lauren Corp. 552 34,804 Total Consumer Durables & Apparel 47,229 See notes to scheduule of investments. Investments Shares Value Diversified Financials7.6% American Express Co. 556 $ 15,751 Bank of America Corp. 8,474 125,330 Bank of New York Mellon Corp. 470 12,850 Charles Schwab Corp. 1,085 19,389 Citigroup, Inc. 3,807 12,069 JPMorgan Chase & Co. 3,610 139,527 Total Diversified Financials 324,916 Energy7.6% Chevron Corp. 818 56,826 ConocoPhillips 3,007 131,436 Devon Energy Corp. 940 54,605 Royal Dutch Shell PLC (a) 1,091 57,310 Weatherford International Ltd. * 1,334 25,026 Total Energy 325,203 Food & Staples Retailing1.8% Safeway, Inc. 3,477 65,820 Wal-Mart Stores, Inc. 200 9,976 Total Food & Staples Retailing 75,796 Food Beverage & Tobacco7.6% Coca-Cola Co. 387 19,288 ConAgra Foods, Inc. 1,907 37,434 Diageo PLC (a) 664 41,420 H.J. Heinz Co. 424 16,307 Hershey Co. 985 39,351 Kellogg Co. 894 42,465 Kraft Foods, Inc. Class A 515 14,595 Lorillard Inc. 196 14,449 PepsiCo, Inc. 318 18,047 Philip Morris International, Inc. 1,016 47,346 Unilever NV (b) 1,288 35,034 Total Food Beverage & Tobacco 325,736 Health Care Equipment & Services4.1% Baxter International, Inc. 943 53,156 Cigna Corp. 1,334 37,886 Hospira, Inc. * 734 28,208 UnitedHealth Group, Inc. 667 18,716 Universal Health Services, Inc. Class B 446 24,802 Zimmer Holdings, Inc. * 285 13,281 Total Health Care Equipment & Services 176,049 See notes to schedule of investments. Investments Shares Value Household & Personal Products1.3% Procter & Gamble Co. 303 $ 16,820 L'Oreal SA (a) 2,173 37,592 Total Household & Personal Products 54,412 Insurance6.0% ACE Ltd. 879 43,124 Aflac, Inc. 476 18,021 Allstate Corp. 841 22,631 Genworth Financial, Inc. Class A 1,625 11,213 Hartford Financial Services Group, Inc. 682 11,246 MetLife, Inc. 1,528 51,876 Prudential Financial, Inc. 411 18,195 Travelers Cos., Inc. 1,355 58,360 XL Capital Ltd. Class A 1,705 24,006 Total Insurance 258,672 Materials3.5% Air Products & Chemicals, Inc. 740 55,205 Alcoa, Inc. 1,408 16,558 Dow Chemical Co. 1,290 27,309 E.I. Du Pont de Nemours & Co. 485 15,001 Eastman Chemical Co. 79 3,923 PPG Industries, Inc. 553 30,415 Total Materials 148,411 Media1.2% CBS Corp. Class B (c) 1,697 13,898 Interpublic Group of Cos., Inc. * 2,025 10,550 Walt Disney Co. 1,091 27,407 Total Media 51,855 Pharmaceuticals, Biotechnology7.4% Amgen, Inc. * 333 20,749 Bristol-Myers Squibb Co. 1,379 29,979 Eli Lilly & Co. 1,866 65,106 Johnson & Johnson 715 43,536 Merck & Co., Inc. 997 29,920 Pfizer, Inc. 2,701 43,027 Schering-Plough Corp. 1,973 52,304 Wyeth 697 32,445 Total Pharmaceuticals, Biotechnology 317,066 See notes to schedule of investments. Investments Shares Value Retailing4.4% Gap, Inc. 756 $ 12,338 Home Depot, Inc. 3,450 89,493 JC Penney Co., Inc. 1,735 52,310 Limited Brands, Inc. 552 7,143 Target Corp. 637 27,786 Total Retailing 189,070 Semiconductors & Semiconductor Equipment1.5% Intel Corp. 1,303 25,083 Texas Instruments, Inc. 1,598 38,432 Total Semiconductors & Semiconductor Equipment 63,515 Software & Services5.4% Adobe Systems, Inc. * 1,040 33,717 CA, Inc. 2,595 54,858 eBay, Inc. * 1,155 24,544 Microsoft Corp. 2,154 50,662 Oracle Corp. 3,341 73,936 Total Software & Services 237,717 Technology Hardware & Equipment8.0% Alcatel-Lucent * (a) 2,446 6,751 Apple, Inc. * 355 58,003 Dell, Inc. * 1,228 16,431 EMC Corp. * 2,983 44,924 Hewlett-Packard Co. 1,102 47,717 International Business Machines Corp. 909 107,198 Molex, Inc. Class A 1,131 18,820 Nokia OYJ (a) 615 8,204 Tyco Electronics Ltd 1,658 35,597 Total Technology Hardware & Equipment 343,645 Telecommunication Services3.6% AT&T, Inc. 1,697 44,512 Verizon Communications, Inc. 1,394 44,706 Vodafone Group PLC (a) 3,128 64,374 Total Telecommunication Services 153,592 Transportation1.7% Burlington Northern Santa Fe Corp. 242 19,019 FedEx Corp. 771 52,304 Total Transportation 71,323 See notes to schedule of investments. Investments Shares Value Utilities5.4% Dominion Resources, Inc. 1,322 $ 44,684 Edison International 671 21,687 Entergy Corp. 197 15,825 Exelon Corp. 668 33,974 FPL Group, Inc. 1,152 65,283 Public Service Enterprise Group, Inc. 667 21,644 Questar Corp. 837 27,680 Total Utilities 230,777 TOTAL COMMON STOCKS 4,185,037 (Cost $3,795,242) SHORT TERM INVESTMENTS  1.2% Bank Deposit1.2% Bank of New York Cash Reserve 0.05% (Cost $54,405) $54,405 Total Investments98.9% (Cost $3,849,647) Other Assets in Excess of Liabilities 1.1% Net Assets100.0% $ 4,284,476 * Nonincome producing security. (a) American Depository Receipts. (b) Registered Shares (c) Non-voting Shares. See notes to schedule of investments. GRAIL ADVISORS ETF TRUST NOTES TO SCHEDULE OF INVESTMENTS JULY 31, 2009 (UNAUDITED) 1. ORGANIZATION Grail Advisors ETF Trust, (the Trust) was organized as a Delaware statutory trust on December 7, 2007 and has authorized capital of unlimited shares. The Trust is an open-end management investment company, registered under the Investment Company Act of 1940, as amended (the Act), which is currently comprised of one active fund the Grail American Beacon Large Cap Value ETF. The Fund commenced operations on May 1, 2009. The Grail American Beacon Large Cap Value Fund (the Fund) seeks to achieve its investment objectives of total return by investing at least 80% of the ETFs net assets (plus the amount of any borrowings for investment purposes) in equity securities of large market capitalization U.S. companies. These companies generally have market capitalizations similar to the market capitalizations of the companies in the Russell 1000® Index at the time of investment. The Russell 1000 Index measures the performance of the 1,000 largest U.S. companies based on total market capitalization. The ETFs investments may include common stocks, preferred stocks, securities convertible into U.S. common stocks, U.S. dollar-denominated American Depositary Receipts, and U.S. dollar-denominated foreign stocks traded on U.S. exchanges (collectively referred to as stocks). 2. SIGNIFICANT ACCOUNTING POLICIES These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amount of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amount of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from these estimates. The following summarizes the significant accounting policies of the Funds: Investment Valuation Security holdings traded on a national securities exchange are valued based on their last sale price. Price information on listed securities is taken from the exchange where the security is primarily traded. Securities regularly traded in an over the counter market are valued at the latest quoted sale price in such market or in the case of the NASDAQ, at the NASDAQ official closing price. Other portfolio securities and assets for which market quotations are not readily available are valued based on fair value as determined in good faith and in accordance with procedures adopted by the Trusts Board of Trustees. The Net Asset Value (NAV) per share of each Fund is computed by dividing the value of the net assets of each Fund by the total number of outstanding shares of that Fund, rounded to the nearest cent. The Bank of New York Mellon Corp. calculates each Funds NAV at the close of regular trading (ordinarily 4:00 p.m. New York City Time) every day the New York Stock Exchange is open. Investment Transactions Investment transactions are accounted for on the trade date. Realized gains and losses on sales of investment securities are calculated using the identified cost method. In the normal course of business, the Trust enters into contracts that contain a variety of representations which provide general indemnifications. The Trusts maximum exposure under these arrangements cannot be known; however, the Trust expects any risk of loss to be remote. Income Taxes The Funds intend to qualify as a regulated investment company under Sub-chapter M of the Internal Revenue Code of 1986, as amended. If so qualified, the Funds will not be subject to federal income tax to the extent it distributes substantially all of its net investment income and net capital gains to its shareholders. Disclosure about Derivative Instruments The FASB Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. The application of FAS 161 is required for fiscal years beginning after November 15, 2008 and interim periods within those fiscal years. The Fund has determined that the application of FAS 161 did not have any impact on the results of it operations and financial position. 3. SUMMARY OF FAIR VALUE DISCLOSURE The Financial Accounting Standard Boards (FASB) Statement of Financial Accounting Standards No. 157, Fair Value Measurement establishes an authoritative framework for the measurement of fair value, and enhances disclosures about fair value measurements. The Funds utilized various inputs in determining the value of each Funds investments. These inputs are summarized in the three broad levels as follows: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The FASB Staff Position No. FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4), provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased. FSP 157-4 also includes guidance on identifying circumstances that indicate a transaction is not orderly and outlines additional disclosure based on investment type. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following summarizes inputs used as of July 31, 2009 in valuing the Funds assets carried at fair value: Grail American Beacon Large Cap Value ETF Other Investments Financial Valuation Inputs in Securities Investments* Level 1 - Quoted Prices Common Stocks $ 4,185,037 $ - Bank Deposits 54,405 - Level 2  Other Significant Observable Inputs - - Level 3 - Significant Unobservable Inputs - - Total $ 4,239,442 $ - * Other financial investments include forward exchange contracts which are valued at the unrealized appreciation (depreciation) on the instrument. The Funds did not hold any Level 2 or Level 3 securities during the period reported. 4. FEDERAL INCOME TAX At June 31, 2009, the aggregate gross unrealized appreciation and depreciation of investments for Federal income tax purposes were substantially the same, for book purposes, as indicated below: Gross Gross Net Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Grail American Beacon Large Cap Value ETF $ 3,849,647 $ 404,711 $ (14,916) $ 389,795 FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48) provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Funds tax returns to determine whether the tax positions are more-likely-than-not of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. The adoption of FIN 48 did not result in the recording of any tax benefit or expense in the current period. Managements determination regarding FIN 48 may be subject to review and adjustment at a later date based on factors including, but not limited to, an on-going analysis of tax laws, regulations and interpretations thereof. 5. ACCOUNTING PRONOUNCEMENTS In May 2009, FASB issued Statement of Financial Accounting Standards No. 165, Subsequent Events ( FAS 165), which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. Although there is new terminology, the standard is based on the same principles as those that currently exist in the auditing standards. The standard, which includes a new required disclosure of the date through which an entity has evaluated subsequent events, is effective for interim or annual periods ending after June 15, 2009. The adoption of FAS 165 has had no material effect on the Funds financial statements and related disclosures. 6. SUBSEQUENT EVENTS In accordance with the provisions set forth in FAS 165, adopted by the Fund as of May 28, 2009, management has evaluated the possibility of subsequent events existing in the Funds financial statements through September 18, 2009. Management has determined that there are no material events that would require disclosure in the Funds financial statement through this date. Item 2. Controls and Procedures. (a) The Registrants Principal Executive and Principal Financial Officers, or persons performing similar functions, have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the Registrants internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d))) that occurred during the Registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits. A separate certification for each Principal Executive Officer and Principal Financial Officer of the Registrant as required by Rule 30a-2(a) under the Investment Company Act (17 CFR 270.30a-2(a)) is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Grail Advisory ETF Trust By: /s/ William M. Thomas William M. Thomas Chief Executive Officer Date: September 18, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ William M. Thomas William M. Thomas Chief Executive Officer Date: September 18, 2009 By: /s/ Bryan M. Hiser Bryan M. Hiser Chief Financial Officer Date: September 18, 2009
